Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 2, 2022

                                        No. 04-21-00009-CV

                                          Ernest BUSTOS,
                                             Appellant

                                                  v.

                       ENCINO PARK HOMEOWNERS ASSOCIATION
                           and Spectrum Association Management LP,
                                          Appellees

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CI-18828
                               Honorable Larry Noll, Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice


           Appellant’s motion for en banc reconsideration is DENIED. See TEX. R. APP. P. 49.5.

           It is so ORDERED November 2, 2022.

                                                                     PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT